Citation Nr: 9926164	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  95-16 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  

(The issue of entitlement to a waiver of overpayment of 
pension benefits will be addressed in a separate decision.)  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The veteran and W.C.




ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service with the United 
States Marine Corps from August 1967 to August 1969.  

This matter originally came before the Board of Veterans' 
Appeals (Board) from an October 1994 rating decision of the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
an acquired psychiatric disorder, to include PTSD; residuals 
of pneumonia; residuals of mononucleosis; residuals of bodily 
injuries to include disorders of the head, neck, shoulder, 
back, and chest; carpal tunnel syndrome; a right eye 
disorder; and a disorder manifested by headaches.  The 
veteran appealed this decision to the Board.  In a November 
1997 decision, the Board also denied the veteran's claims.  

The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (formerly the United States 
Court of Veterans Appeals).  Proceeding pro se, he filed an 
informal brief with the Court in November 1998.  In January 
1999, the VA's Office of General Counsel, on behalf of the 
Secretary, filed a motion requesting a single-judge 
disposition in the matter, specifically urging the Court to 
(1) affirm the Board's November 1997 decision as to numerous 
claims that the Board found not well grounded and that the 
veteran had not pursued on appeal; and (2) vacate the Board's 
decision, in part, and remand the PTSD claim.  In a single-
judge Order issued in April 1999, the Court granted the 
motion, vacated the Board's November 1997 decision on the 
issue of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, and remanded the 
matter to the Board for further development and 
readjudication; and affirmed the denial of the veteran's 
remaining claims for service connection.  


In a July 1999 letter, the Board notified the veteran that he 
had 90 days to submit additional evidence and argument in 
support of his claim.  Later that month, he submitted 
additional documents without a waiver of RO consideration 
pursuant to 38 C.F.R. § 20.1304 (1998).  The lack of a waiver 
is of little consequence because the case must be returned to 
the RO for further development and readjudication pursuant to 
the Secretary's motion and the Court's Order noted above.  


REMAND

The veteran asserts that he has an acquired psychiatric 
disorder, to include PTSD, as a result of his active military 
service, particularly his service in Vietnam.  He filed a 
claim for service connection for anxiety/panic attacks and 
PTSD in February 1994.  Shortly thereafter, the RO asked him 
to submit specific information concerning his alleged 
stressors in service to support his claim for service 
connection for PTSD.  In March 1994, he responded that he had 
been exposed to extreme cold temperatures and harsh treatment 
during basic training; subjected to a rocket attack in 
Vietnam in early 1969; and exposed to the mutilated bodies of 
other Marines in Vietnam later in 1969 while serving on board 
a ship.  At a VA psychiatric examination in June 1994, the 
veteran was diagnosed with anxiety disorder and PTSD.  

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).  To establish a 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (1998).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  See also Rose v. West, 11 Vet.App. 169 
(1998); Savage v. Gober, 10 Vet.App. 488, 495-98 (1997).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  

At the time the veteran initiated his claim for service 
connection for PTSD, 38 C.F.R. § 3.304(f), the applicable 
regulation, provided, in pertinent part, as follows:

Service connection for post-traumatic stress 
disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence that 
the claimed inservice stressor actually 
occurred, and a link, established by medical 
evidence, between current symptomatology and 
the claimed inservice stressor.  If the 
claimed stressor is related to combat, service 
department evidence that the veteran engaged 
in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or 
similar combat citation will be accepted, in 
the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice 
stressor.

That regulation was recently amended and now provides, in 
pertinent part:

Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing 
the condition in accordance with Sec. 4.125(a) 
of this chapter; a link, established by 
medical evidence, between current symptoms and 
an in-service stressor; and credible 
supporting evidence that the claimed in-
service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is 
related to that combat, in the absence of 
clear and convincing evidence to the contrary, 
and provided that the claimed stressor is 
consistent with the circumstances, conditions, 
or hardships of the veteran's service, the 
veteran's lay testimony alone may establish 
the occurrence of the claimed in-service 
stressor.

64 Fed. Reg. 32,807 (Jun. 18, 1999).  The amendment 
implemented a decision by the United States Court of Appeals 
for Veterans Claims, Cohen v. Brown, 10 Vet. App. 128 (1997), 
which held that 38 C.F.R. § 3.304(f) did not adequately 
reflect the law of the governing statute, 38 U.S.C.A. 
§ 1154(b).  The effective date of the amendment is March 7, 
1997, the date the Cohen decision was issued by the Court.

When regulations are changed during the pendency of an 
appeal, the veteran is entitled to a decision on the claim 
under the regulation most favorable thereto.  See Fischer v. 
West, 11 Vet.App. 121, 123 (1998), quoting Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the disorder, credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the 
stressor(s).  If any claimed stressor is related to combat, 
service department evidence that the claimant engaged in 
combat or was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation(s) will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f) (1998).  See Cohen v. Brown, 10 Vet.App. 
128 (1997).

In its November 1997 decision, the Board determined that the 
veteran had presented a well-grounded claim for service 
connection for PTSD.  However, the United States Court of 
Appeals for Veterans Claims has held that, once a PTSD claim 
has been determined to be well grounded, this does not 
necessarily mean the claim will be granted.  As the Court has 
emphasized, 

even though . . . the appellant has presented a 
well-grounded claim for service connection for 
PTSD, "eligibility for a PTSD service-connection 
award requires" more; specifically, "(1) [a] 
current, clear medical diagnosis of PTSD . . . ; 
(2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor."

Gaines v. West, 11 Vet.App. 353, 357 (1998), citing Cohen, 
supra, and Suozzi v. Brown, 10 Vet.App. 307 (1997) (emphasis 
in original).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet.App. 389 (1996); Dizoglio v. 
Brown, 9 Vet.App. 163 (1996); West v. Brown, 7 Vet.App. 70, 
76 (1994).  Furthermore, service department records must 
support, and not contradict, the claimant's testimony 
regarding noncombat stressors.  Doran v. Brown, 6 
Vet.App. 283 (1994).

The question of whether the appellant was exposed to a 
stressor in service is a factual one, and VA adjudicators are 
not bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet.App. 190 (1991), aff'd on reconsideration, 1 
Vet.App. 406 (1991); Wilson v. Derwinski, 2 Vet.App. 614 
(1992).  In sum, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.  

In its decision, the Board further found that the evidence of 
record did not show that the veteran experienced a stressor 
which might reasonably lead to the development of PTSD.  
Specifically, the Board concluded that he did not engage in 
combat, and his alleged in-service stressors were not 
sufficiently specific for the United States Armed Services 
Center for Research of Unit Records (USASCRUR), formerly the 
United States Army & Joint Services Environmental Support 
Group (ESG), to corroborate them.  Therefore, the Board held, 
further development through that organization would serve no 
useful purpose.  

The Court, as well as the Secretary in the litigation, 
disagreed with this determination, however, and found that, 
since the veteran had presented evidence of a well-grounded 
claim for service connection for PTSD, 38 U.S.C.A. § 5107(a) 
obligated the RO to attempt to obtain more specific 
information regarding the veteran's alleged in-service 
stressors, and to seek corroboration of those stressors from 
the ESG.  Therefore, the Court concluded that the case should 
be remanded to complete the specific development actions 
called for in the Secretary's motion (related to obtaining 
logs and records from the U.S.S. Tripoli, the veteran's unit 
records, and outstanding VA psychiatric records).  

The Board is cognizant that, while the RO attempted to elicit 
stressor information from the veteran, it appears that this 
duty to assist the veteran has been frustrated by the 
veteran's failure to specifically describe his claimed in-
service stessors.  We wish to emphasize to the veteran that 
"[t]he duty to assist in the development and adjudication of 
a claim is not a one-way street."  Wamhoff v. Brown, 8 
Vet.App. 517, 522 (1996).  "If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet.App. 190, 
193 (1991).  See also Olson v. Principi, 3 Vet.App. 480, 483 
(1992). 

Although not specifically addressed in the Court's order, the 
Secretary's motion (which was incorporated by reference) 
noted that the June 1994 VA psychiatric examination report 
appeared to suggest that the veteran's anxiety disorder had 
its onset in service.  The motion further indicated that, 
upon remand, the Board should consider whether to require a 
medical examination to determine whether the veteran's 
anxiety disorder originated in service.  This will be 
requested in conjunction with the development outlined below.  

As a matter of clarification, the Board notes out that there 
appeared to be some confusion in the Court's order as to 
whether stressor corroboration should be handled by the ESG 
or USASCRUR.  As noted above, the ESG was re-designated as 
USASCRUR; therefore, it is essentially the same organization, 
and a distinction between the two need not be made.  However, 
the Board points out that the veteran served in the United 
States Marine Corps.  Requests for unit records, etc., from 
that branch of the service must be directed to the Commandant 
of the Marine Corps, rather than to USASCRUR.  



In view of the foregoing, the case is REMANDED to the RO for 
the following development:  

1.  The RO should contact the veteran and ask him 
to provide a list of the dates and locations of 
all VA or non-VA treatment for psychiatric 
disability, including PTSD, from his discharge 
from service to the present.  The RO should take 
appropriate steps to obtain copies of all of the 
veteran's records of treatment or hospitalization 
from any VAMC's identified, as well as any 
additional records of treatment from any other 
source identified by the veteran, which are not 
already in the claims file, and associate them 
with the record.  

2.  The RO should contact the veteran in order to 
afford him another opportunity to provide specific 
information concerning his claimed in-service 
stressors.  The RO should ask the veteran to 
provide specific information, including dates, 
places, unit assignments, information concerning 
any other individuals involved in the events, 
including their names, ranks, units of assignment, 
or any other identifying detail, and any other 
circumstances surrounding these events, including, 
to the extent possible, the number of casualties 
involved.  The veteran should be advised that this 
information is vitally necessary to obtain 
supportive evidence of his claimed stressful 
events and that he must be as specific as possible 
because, without such details, an adequate search 
for verifying information cannot be conducted.  
The veteran must also be advised that failure to 
comply with VA's request for information could 
have an adverse impact on his claim.

3.  With the additional information obtained and 
the evidence currently of record, the RO should 
review the file and prepare a summary of all the 
claimed stressors.  This summary, together with a 
copy of the veteran's DD Form 214 and all 
associated documents, should be sent to the 
Commandant of the Marine Corps, Headquarters, U.S. 
Marine Corps, Washington, D.C.  20380.  The 
Commandant should be requested to provide any 
additional information that might corroborate the 
veteran's alleged stressors, including logs and 
records from the U.S.S. Tripoli as well as the 
veteran's unit records from his tour of duty in 
Vietnam.  If the Commandant advises the RO that 
the requested information must be obtained through 
other organizations or offices, the RO should 
follow-up with any additional source(s) as 
advised.  

4.  Next, the RO must make a specific 
determination, based upon the complete record, 
including the Commandant of the Marine Corps' 
response, as to whether the veteran was exposed to 
a stressor or stressors in service, and if so, the 
nature of the specific stressor or stressors.  The 
RO must also specifically render a finding as to 
whether the veteran "engaged in combat with the 
enemy," for the purpose of applying the 
conclusive provisions of 38 C.F.R. § 3.304(f).  If 
the RO determines that the record establishes the 
existence of a stressor or stressors, the RO must 
specify what stressor or stressors in service it 
has determined are established by the evidence.  
In reaching this determination, the RO should 
address any credibility issues raised by the 
record.  

5.  Following the action taken above, and based 
upon the information received, the RO should 
schedule the veteran for an examination by a VA 
psychiatrist to determine the diagnosis of any 
psychiatric disorders that are present.  The RO 
must specify for the examiner the stressor or 
stressors that it has determined are established 
by the record and the examiner must be instructed 
that only those events which have been verified 
may be considered for the purpose of determining 
whether exposure to a stressor in service has 
resulted in current psychiatric symptoms and 
whether the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied, in 
accordance with DSM-IV as required by 38 C.F.R. § 
4.130 (1998).  The examination report should 
reflect review of all pertinent material in the 
claims folder.  If a diagnosis of PTSD is 
established, the examiner should comment upon the 
link, if any, between the current symptomatology 
and one or more of the in-service stressors found 
to be established by the RO.  If a diagnosis of 
any other psychiatric disorder is established, the 
examiner should comment upon the link, if any, 
between the current symptomatology and the 
veteran's military service.  The report of 
examination should include the complete rationale 
for all opinions expressed.  All indicated special 
studies or tests, to include psychological testing 
and evaluation, such as the Mississippi Scale for 
Combat-Related Posttraumatic Stress Disorders, 
should be accomplished.  The claims folder, or 
copies of all pertinent records, must be made 
available to the examiner for review prior to, and 
during, the examination.

6.  The RO should then review the record and 
readjudicate the claim of service connection for 
an acquired psychiatric disorder, to include PTSD.  
If the determination remains adverse, both the 
veteran and his representative should be provided 
a supplemental statement of the case, which 
includes a summary of additional evidence 
submitted, any additional applicable laws and 
regulations, and the reasons for the decision.  
The veteran and his representative should be given 
an opportunity to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has remanded to the regional office.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

